      Case: 3:20-cv-01076-JJH Doc #: 15 Filed: 09/30/20 1 of 3. PageID #: 93




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


  NINTENDO OF AMERICA INC.

         Plaintiff,                                            CIVIL ACTION NO. 3:20-
                                                               CV-01076-JJH
         v.
                                                               Hon. Jeffrey J. Helmick
  TOM DILTS, JR.

                 and

  UBERCHIPS, LLC, d/b/a UBERCHIPS.COM

         Defendants.



                          JOINT MOTION FOR ENTRY OF
                  FINAL JUDGMENT AND PERMANENT INJUNCTION


       Plaintiff Nintendo of America Inc. and Defendants Tom Dilts, Jr. and UberChips, LLC,

hereby jointly move the Court to enter the Final Judgment and Permanent Injunction, filed

contemporaneously herewith as Exhibit A.
        Case: 3:20-cv-01076-JJH Doc #: 15 Filed: 09/30/20 2 of 3. PageID #: 94




Dated: September 30, 2020


By:   /s/ Kimberly Weber Herlihy                   By:   /s/ Zachary D. Maisch


VORYS, SATER, SEYMOUR                              RUMER & MAISCH CO., LLC
AND PEASE LLP
                                                   Zachary D. Maisch, (0085926)
Kimberly Weber Herlihy                             Andrea M. Bayer fka Brown, (0089451)
Elizabeth S. Alexander                             212 North Elizabeth Street, Suite 410
52 East Gay Street                                 Lima, Ohio 45801
Columbus, OH 43215                                 Telephone: (419) 228-7640
Telephone: (614) 464-6400                          Fax: (419) 228-6214
Facsimile: (614) 464-6350                          zmaisch@rmcolaw.net
kwherlihy@vorys.com                                abayer@rmcolaw.net
esalexander@vorys.com
                                                   Attorneys for Defendants Tom Dilts, Jr. and
                                                   UberChips, LLC
By:   /s/ Alison I. Stein


JENNER & BLOCK LLP

Alison I. Stein (Pro Hac Vice)
Cayman C. Mitchell (Pro Hac Vice)
919 Third Avenue
38th Floor
New York, NY 10022
Telephone: (212) 891-1600
Facsimile: (212) 891-1699
astein@jenner.com
cmitchell@jenner.com

Christopher S. Lindsay (Pro Hac Vice)
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
Tel: (213) 239-5100
clindsay@jenner.com

Attorneys for Plaintiff Nintendo of America Inc.
       Case: 3:20-cv-01076-JJH Doc #: 15 Filed: 09/30/20 3 of 3. PageID #: 95




                                CERTIFICATE OF SERVICE


       A copy of the foregoing was filed electronically with the Court this 30th day of

September, 2020. Service will be made by the Court’s electronic notification system, and all

parties may access this filing through the Court’s system.


                                             By:   /s/ Kimberly Weber Herlihy
